DETAILED ACTION
	This is the first Office action on the merits. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on September 24, 2020 and February 23, 2022 were received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" and "56" have both been used to designate pin assembly.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “56” has been used to designate both pin assembly and what appears to be .
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "52" .  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference characters “38” and “56” have both been used to designate pin assembly.
In Para. [0026], the phrase “connected a pin assembly” should be replaced with - -connected by a pin assembly- - for grammatical clarity.
In Para. [0029], the phrase “constructed for a polymeric material” should be replaced with - -constructed from a polymeric material- - for grammatical clarity.
In Para. [0033], the term “show” should be replaced with - -shoe- - to more accurately describe Applicant’s invention.
Appropriate correction is required.
Claim Objections
Claims 6, 8, 11, 16, and 18 are objected to because of the following informalities:
Regarding Claims 6 and 16, the phrase “extending from upwardly from” should be replaced with - -extending upwardly from- - for grammatical clarity.
Regarding Claims 8 and 18, the phrase “side margin the truncated pyramid” should be replaced with - -side margin of the truncated pyramid- - for grammatical clarity.
Regarding Claim 11, the term “show” should be replaced with - -shoe- - to more accurately describe Applicant’s invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second bearing portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second bearing portion” is the first and thus a second bearing portion has not been defined within the claim.
Claim 13 recites the limitation "the second bearing portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This particular reference to “the second bearing portion” is the first and thus a second bearing portion has not been defined within the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10-11, 14-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1212418 A (ASEA AB), cited in the IDS filed February 23, 2022.
Regarding Claim 1, ASEA AB discloses (p. 2 lines 112-114, p. 3 line 107-p. 4 line 80; Figs. 1-4) a shoe assembly for an endless track on a tracked vehicle comprising: a composite track shoe (track link) having a shoe body, a first bearing block with a medial knuckle (shown generally adjacent to bushing 17 of Fig. 1), extending from a first lateral edge (shown at the top left of the track shoe of Fig. 1) of the shoe body, a second bearing block with a pair of lateral knuckles (portions where teeth 3 extend shown in Fig. 1) extending from a second lateral edge (shown at bottom left of the track shoe of Fig. 1) of the shoe body opposite the first lateral edge and a second bearing block recess formed therebetween (shown between knuckles through which track bolt 16 extends of Figs. 1-2), and a center guide (guide tongue 19) extending from a first face (shown generally at 20 of Fig. 2) of the shoe body; a track pad (5) detachably secured to the track shoe and extending from a second face (ground-engaging side with load bearing surfaces 1 and 9) of the shoe body opposite the first face; and a pin (track bolt 16) extending through the first bearing block; wherein the medial knuckle is configured to be received in the second bearing block recess of an adjacent track shoe and the pin is configured to extend through the second bearing block of the adjacent track shoe (p. 3 lines 25-64).
Regarding Claim 3, ASEA AB discloses the shoe assembly according to claim 1, as discussed above. ASEA AB further discloses the first bearing block includes a first knuckle portion (shown generally adjacent to bushing 17 on the left side of Fig. 1), a second knuckle portion (shown generally adjacent to bushing 17 on the right side of Fig. 1), and a first bearing block recess formed therebetween (shown between knuckles at the top of Fig. 1), and the second bearing portion includes a third knuckle portion (it can be seen that there is a third knuckle portion between the outer knuckle portions at the bottom of Fig. 1) formed between the pair of lateral knuckles and configured to be received in the first bearing block recess of the adjacent track shoe (p. 3 lines 25-64).
Regarding Claim 4, ASEA AB discloses the shoe assembly according to claim 1, as discussed above. ASEA AB further discloses (p. 3 line 107-p. 4 line 30; Figs. 1-4) the second face (ground-engaging side with load bearing surfaces 1 and 9) of the shoe body has a pocket formed therein (formed between the surfaces 9 and tooth 4) and the track pad (5) is disposed in the pocket.
Regarding Claim 5, ASEA AB discloses the shoe assembly according to claim 1, as discussed above. ASEA AB further discloses (p. 4 lines 36-80; Figs. 1-4) the shoe body comprises a first race (path 20 on the left side of guide tongue 19 of Fig. 2) and a second race (path 20 on the right side of guide tongue 19 of Fig. 2) laterally spaced from the first race (path 20 separated by guide tongue 19), wherein the center guide (guide tongue 19) extends from the shoe body between the first and second races.
Regarding Claim 10, ASEA AB discloses the shoe assembly according to claims 1 and 5, as discussed above. ASEA AB further discloses (p. 4 lines 11-20; Figs. 1-4) the shoe body has a first pocket (hole 8 on the left side of Figs. 1-2) laterally offset from the first race (path 20 on the left side of guide tongue 19 of Fig. 2) and a second pocket (hole 8 on the right side of Fig. 1) laterally offset from the second race (path 20 on the right side of guide tongue 19 of Fig. 2), wherein the first and second pockets extend through the shoe body from the first face to the second face (holes 8 are through holes).
Regarding Claim 11, ASEA AB discloses (p. 2 lines 112-114, p. 3 line 107-p. 4 line 80, claims 1-6; Figs. 1-4) an endless track (claim 6) for a tracked vehicle comprising: a plurality of composite track shoes (track link) arranged in laterally spaced adjacent relationship and operably coupled together (claim 6), each of the plurality of composite track shoes (track link) having a shoe body, a first bearing block with a medial knuckle (shown generally adjacent to bushing 17 of Fig. 1) extending from a first lateral edge (shown at the top left of the track shoe of Fig. 1) of the shoe body, a second bearing block with a pair of lateral knuckles (portions where teeth 3 extend shown in Fig. 1) extending from a second lateral edge (shown at bottom left of the track shoe of Fig. 1) of the shoe body opposite the first lateral edge and a second bearing block recess formed therebetween  (shown between knuckles through which track bolt 16 extends of Figs. 1-2), and a center guide (guide tongue 19) extending from a first face (shown generally at 20 of Fig. 2) of the shoe body, wherein the medial knuckle on a first track shoe is received in the second bearing block recess between the pair of lateral knuckles of a second track shoe adjacent the first track shoe (p. 3 lines 25-64); a track pad (5) detachably secured to the track shoe and extending from a second face (ground-engaging side with load bearing surfaces 1 and 9) of the shoe body opposite the first face; and a pin (track bolt 16) extending through the first bearing block of the first track shoe and through the second bearing block of the second track shoe for pivotally coupling the first and second track shoes together (p. 3 lines 25-64, claims 1-6).
Regarding Claim 14, ASEA AB discloses the endless track according to claim 11, as discussed above. ASEA AB further discloses (p. 3 line 107-p. 4 line 30; Figs. 1-4) the second face (ground-engaging side with load bearing surfaces 1 and 9) of the shoe body has a pocket (formed between the surfaces 9 and tooth 4) formed therein and the track pad (5) is disposed in the pocket.
Regarding Claim 15, ASEA AB discloses the endless track according to claim 11, as discussed above. ASEA AB further discloses (p. 4 lines 36-80; Figs. 1-4) the shoe body comprises a first race (path 20 on the left side of guide tongue 19 of Fig. 2) and a second race (path 20 on the right side of guide tongue 19 of Fig. 2) laterally spaced from the first race (path 20 separated by guide tongue 19), wherein the center guide (guide tongue 19) extends from the shoe body between the first and second races.
Regarding Claim 20, ASEA AB discloses the endless track according to claims 11 and 15, as discussed above. ASEA AB further discloses (p. 4 lines 11-20; Figs. 1-4) the shoe body has a first pocket (hole 8 on the left side of Figs. 1-2) laterally offset from the first race (path 20 on the left side of guide tongue 19 of Fig. 2) and a second pocket cutout (hole 8 on the right side of Fig. 1) laterally offset from the second race (path 20 on the right side of guide tongue 19 of Fig. 2), wherein the first and second pockets extend through the shoe body from the first face to the second face (holes 8 are through holes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASEA AB in view of US 20190135360 A1 (Spadoni et al.).
Regarding Claim 2, ASEA AB discloses the shoe assembly according to claim 1, as discussed above. ASEA AB further discloses (p. 2 lines 112-114, p. 3 line 107-p. 4 line 80; Figs. 1-4) the composite track shoe including the shoe body, the first bearing block, the second bearing block and the center guide is monolithic.
ASEA AB does not disclose the track shoe is acetal copolymer.
However, Spadoni et al. teaches (Para. [0014], [0021]-[0029]; Figs. 1-4) a plate (17) that may be made of acetal resins for use on a tracked vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shoe disclosed by ASEA AB to be made of acetal, such as taught by Spadoni et al., because the material is known to limit moisture absorption.
Regarding Claim 12, ASEA AB discloses the endless track according to claim 11, as discussed above. ASEA AB further discloses (p. 2 lines 112-114, p. 3 line 107-p. 4 line 80; Figs. 1-4) the composite track shoe including the shoe body, the first bearing block, the second bearing block and the center guide is monolithic.
ASEA AB does not disclose the track shoe is acetal copolymer.
However, Spadoni et al. teaches (Para. [0014], [0021]-[0029]; Figs. 1-4) a plate (17) that may be made of acetal resins for use on a tracked vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shoe disclosed by ASEA AB to be made of acetal, such as taught by Spadoni et al., because the material is known to limit moisture absorption.
Regarding Claim 13, ASEA AB and Spadoni et al., in combination, teach the endless track according to claims 11-12, as discussed above. ASEA AB further discloses the first bearing block includes a first knuckle portion (shown generally adjacent to bushing 17 on the left side of Fig. 1), a second knuckle portion (shown generally adjacent to bushing 17 on the right side of Fig. 1), and a first bearing block recess formed therebetween (shown between knuckles at the top of Fig. 1), and the second bearing portion includes a third knuckle portion (it can be seen that there is a third knuckle portion between the outer knuckle portions at the bottom of Fig. 1) formed between the pair of lateral knuckles and configured to be received in the first bearing block recess of the adjacent track shoe (p. 3 lines 25-64).
Claim(s) 6-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASEA AB in view of US Patent 5,056,306 (Zepf), cited in the IDS filed February 23, 2022.
Regarding Claim 6, ASEA AB discloses the shoe assembly according to claims 1 and 5, as discussed above.
ASEA AB does not disclose the center guide comprises first and second guide members extending upwardly from the first face, wherein the first guide member is arranged in spaced relation to the second guide member.
However, Zepf teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) a track shoe (plate 1) with a center guide (7, 7’) comprising first and second guide members (left and right guides 7, 7’) extending upwardly from the first face (shown generally at 10 of Figs. 3, 8A, 10A-10B), wherein the first guide member is arranged in spaced relation to the second guide member (col. 7 lines 19-28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shoe disclosed by ASEA AB to have two center guide members, such as taught by Zepf, in order to accommodate various track roller types, thereby increasing marketability.
Regarding Claim 7, ASEA AB and Zepf, in combination, teach the shoe assembly according to claims 1 and 5-6, as discussed above. Zepf further teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) each of the first and second guide members (left and right guides 7, 7’) form a truncated pyramid (it can be seen in Figs. 3, 8A, and 10A-10B that the guides 7, 7’ form a truncated pyramid shape).
Regarding Claim 8, ASEA AB and Zepf, in combination, teach the shoe assembly according to claims 1 and 5-7, as discussed above. Zepf further teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) an outer side margin of the truncated pyramid is generally perpendicular to the first face (it can be seen in Figs. 3 and 8A that the guides 7 have an outer side margin that is generally perpendicular to the first face).
Regarding Claim 9, ASEA AB and Zepf, in combination, teach the shoe assembly according to claims 1 and 5-7, as discussed above. Zepf further teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) an interior region of the truncated pyramid has a void formed therein (it can be seen in Figs. 8A-9 that the guide 7 has a void formed within an interior region).
Regarding Claim 16, ASEA AB discloses the endless track according to claims 11 and 15, as discussed above.
ASEA AB does not disclose the center guide comprises first and second guide members extending upwardly from the first face, wherein the first guide member is arranged in spaced relation to the second guide member.
However, Zepf teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) a track shoe (plate 1) with a center guide (7, 7’) comprising first and second guide members (left and right guides 7, 7’) extending upwardly from the first face (shown generally at 10 of Figs. 3, 8A, 10A-10B), wherein the first guide member is arranged in spaced relation to the second guide member (col. 7 lines 19-28).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the track shoe disclosed by ASEA AB to have two center guide members, such as taught by Zepf, in order to accommodate various track roller types, thereby increasing marketability.
Regarding Claim 17, ASEA AB and Zepf, in combination, teach the endless track according to claims 11 and 15-16, as discussed above. Zepf further teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) each of the first and second guide members (left and right guides 7, 7’) form a truncated pyramid (it can be seen in Figs. 3, 8A, and 10A-10B that the guides 7, 7’ form a truncated pyramid shape).
Regarding Claim 18, ASEA AB and Zepf, in combination, teach the endless track according to claims 11 and 15-17, as discussed above. Zepf further teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) an outer side margin of the truncated pyramid is generally perpendicular to the first face (it can be seen in Figs. 3 and 8A that the guides 7 have an outer side margin that is generally perpendicular to the first face).
Regarding Claim 19, ASEA AB and Zepf, in combination, teach the endless track according to claims 11 and 15-17, as discussed above. Zepf further teaches (col. 3 lines 61-68, col. 5 lines 1-50, col. 7 lines 1-51; Figs. 1-11) an interior region of the truncated pyramid has a void formed therein (it can be seen in Figs. 8A-9 that the guide 7 has a void formed within an interior region).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose track shoes with detachable track pads, guides with voids and truncated pyramidal shapes, and bearing blocks with knuckles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617